United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2300
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Jack Eugene Knight

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                            Submitted: January 18, 2021
                              Filed: January 22, 2021
                                   [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Jack Knight appeals the sentence imposed by the district court1 after he pleaded
guilty to assaulting a federal employee. His counsel has moved for leave to withdraw,


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence was unreasonable.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence, as the court properly considered the factors listed
in 18 U.S.C. § 3553(a) and did not err in weighing the relevant factors. See United
States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (sentences are reviewed for
substantive reasonableness under deferential abuse of discretion standard; abuse of
discretion occurs when court fails to consider relevant factor, gives significant weight
to improper or irrelevant factor, or commits clear error of judgment in weighing
appropriate factors). Further, the court imposed a sentence below the Guidelines
range. See United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (noting
that when district court has varied below Guidelines range, it is “nearly inconceivable”
that court abused its discretion in not varying downward further).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-